         Case 5:17-cr-00320-GJP Document 356 Filed 07/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA

             v.
                                                              CRIMINAL ACTION
                                                              NO. 17-0320-7
    JOSE LUIS FUENTES,

                         Defendant.


                                           ORDER

        AND NOW, this 23rd day of July 2020, upon consideration of Defendant Jose

Luis Fuentes’s Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C.

§ 2255 (ECF No. 333), and the Government’s Response (ECF No. 345), it is hereby

ORDERED that the Motion is DENIED in part:

     1. Claims 1 and 2 of Fuentes’s Motion are DENIED;

     2. A certificate of appealability for Claims 1 and 2 SHALL NOT issue; and

     3. The Court will hold an evidentiary hearing at a later date on Claim 3. The Court

        will appoint Fuentes counsel from the CJA panel for the hearing.1



                                                          BY THE COURT:



                                                           /s/ Gerald J. Pappert
                                                          ________________________
                                                          GERALD J. PAPPERT, J.




1      Due to the COVID-19 pandemic, no evidentiary hearings may be held at this time. The
Court will schedule one at the earliest opportunity.
